Citation Nr: 9928085	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-26 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than February 1, 
1997, for the grant of a total rating due to individual 
unemployability based on service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1965 to October 
1969.

In July 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) granted entitlement to a total rating 
based on individual unemployability, effective from March 10, 
1997.  The veteran disagreed with the assigned effective 
date.  In August 1997, the RO issued to the veteran a 
statement of the case.  That same month, the RO assigned an 
earlier effective date of February 1, 1997.  Nevertheless, 
the veteran perfected the appeal.  

In February 1997, service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine was 
granted and evaluated as 20 percent disabling, effective from 
July 30, 1992.  In July 1997, the veteran stated that he 
would like to continue his appeal associated with his back.  
However, by an August 1997 Report of Contact, the RO 
indicated that that the veteran wanted to cancel the appeal 
for his back disorder.  In light of the foregoing 
development, the Board of Veterans' Appeals (Board) finds 
that the veteran has properly withdrawn the issue of 
entitlement to an increased rating in excess of 20 percent 
for a lumbar spine disability from appeal.  
38 C.F.R. § 20.204(a) (1998).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  In an August 28, 1995, S.K.S. stated that the veteran was 
permanently disabled and in February 1996, P.B. wrote as a 
result of continuous ankle pain, the veteran had not been 
able to work in his usual occupation.

3.  On an April 3, 1996, the veteran, through his 
representative, submitted an informal claim for a total 
rating due to surgery on his service-connected left ankle 
disability and an increased evaluation for the disability.  
The foregoing is an informal claim for entitlement to a total 
rating based on individual unemployability due to service-
connected disability.

3.  It is factually ascertainable that entitlement to a total 
rating based on individual unemployability due to service-
connected disability arose on August 28, 1995.


CONCLUSION OF LAW

Entitlement to an effective date to August 28, 1995 for the 
granting of a total rating to 100 percent for individual 
unemployability due to service-connected disability is 
warranted.  38 U.S.C.A. §§ 5110(a), (b)(2), 5107 (West 1991); 
38 C.F.R. §§ 3.151, 3.400(o)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the record shows that in March 1985, service 
connection for residuals of a fracture of the left os calcis 
was granted and evaluated as noncompensably disabling, 
effective from August 29, 1984.  In reaching that 
determination, the RO considered the veteran's service 
medical records, August 1984 application for service 
connection for a left ankle, and January 1985 VA examination 
report which records an impression of persistent pain and 
moderate limitation of activity impairing the veteran's 
ability to work due to fracture of left calcaneus.

In November 1985, the veteran submitted an informal claim for 
service connection for a lower back disability.  The veteran 
stated that he had spinal disease and experienced increased 
numbness of the right leg.  He related the disorder to his 
service-connected ankle disability.  

In support of his claim, the RO received an October 1985 
medical certificate documenting diagnoses of left ankle pain 
and lower back pain.  The RO also received VA treatment 
reports dated from October 1985 to March 1986 showing 
continued treatment for pain of the left ankle and back, 
although clinical findings associated with the veteran's back 
were essentially normal.  During this time, the diagnoses 
were back pain probably due to posterior facet pathology 
without evidence of discogenic disease by history and 
degenerative joint disease of the left ankle secondary to old 
fracture with possible loose bony spicules present.  

At VA examination in June 1986, the veteran stated that he 
worked as a commercial fisherman and complained of pain and 
swelling with weight-bearing and episodic lower back pain.  
After examination, the diagnoses were degenerative disc 
disease of the lumbosacral level and some evidence of 
degenerative joint disease of the lumbosacral level with 
chronic recurring lumbar strain and without specific 
objective abnormalities suggestive of radiculopathy.  
Residuals of fracture of the os calcis was noted as well.

In August 1986, for the left ankle disability, the RO 
increased the zero percent evaluation to 10 percent, 
effective from October 25, 1985 and for the lower back 
disorder, the RO denied entitlement to service connection.

Thereafter, the record consists of a January 1987 statement, 
in which S.S., DPM, stated that the veteran had foot surgery 
in December 1986 and his prognosis for recovery was excellent 
but due to ankle edema, he could not predict when the veteran 
would return to work; a January 1987 informal claim for 
38 C.F.R. § 4.30 benefits; VA outpatient treatment reports 
dated from December 1986 to December 1989 showing continued 
treatment for a bony fragment and superior posterior 
calcaneus of the left foot and reporting that the veteran 
underwent an os trigonum excision of the left foot; and a 
February 1987 informal claim for entitlement to a temporary 
total rating based on 38 C.F.R. § 4.30 benefits.

In March 1987, the RO rated the ankle disability as 10 
percent disabling, effective from November 1, 1985; 100 
percent disabling, effective from December 30, 1986; and 10 
percent disabling, effective from February 1, 1987.

In January 1987 additional VA treatment reports associated 
with the veteran's excision os trigonum of the left foot were 
received.  In response, eligibility for an additional month 
of convalescence was granted.  In March 1987 from P.B., Chief 
of the Podiatry Program, wrote that the veteran had surgery 
in December 198[6] and that he remained unimproved and 
unemployed.    In response to the foregoing, once again in 
March 1987, an additional month of convalescence was granted.

In April 1987, the veteran's representative indicated that 
the veteran's ankle had not properly healed and that the 
veteran could not work.  On VA examination in April 1987, 
chronic left ankle pain probably due to post traumatic 
degenerative arthritis of the ankle with some impairment of 
subtalar joint motion was noted, as well as loose bony 
fragment of the ankle might present symptoms.  The examiner 
also noted chronic low back pain probably representing 
muscular strain and added that there could be some disc 
degeneration but there was no evidence of significant nerve 
root irritation or impairment of the lower back.

VA outpatient treatment reports dated from December 1986 to 
May 1987 showing continued treatment for symptoms associated 
with the left ankle are also of record.  The report show that 
in May 1987 an impression of post-traumatic degenerative 
joint disease of the left subtalar joint was made and the 
examiner noted that the veteran was partially disabled and 
could not perform manual labor.  

In May 1987, the RO rated the left ankle disability as 10 
percent disabling, effective from October 25, 1985; 100 
percent disabling, effective from December 30, 1986; and 
20 percent disabling, effective from July 1, 1987.  

Thereafter, VA treatment reports dated in June 1987 were 
received, as well as July 1987 and August 1987 statements in 
which J.W.M., M.D., certified that the veteran had surgery in 
August and because of the surgery, he could not work for four 
to six months.  VA hospital reports substantiate that in 
August 1987 the veteran underwent a left subtalar arthrodesis 
with a right iliac crest bone graft and show a discharge 
diagnosis of degenerative joint disease of the left foot.  

In August 1987, the veteran's period of convalescence was 
extended to August 5, 1987.

VA treatment reports dated from April 1987 to January 1988 
note an impression of lumbosacral facet joint disease, 
probably L5-S1.  In addition, included within the reports is 
a January 1988 medical report documenting that the veteran 
had returned to work the month before, but four days prior to 
examination, he had fallen three times on his fishing boat.

VA examinations in April 1988 and April 1990 show diagnoses 
of a fractured os calcis, post operative status, 
subastragalar fusion with secondary early degenerative ankle 
joint and status post left os calcis with subtalar 
arthrodesis and right iliac crest with scar secondary to 
donor site for bone graft to the left ankle.

In July 1990, the RO proposed that the veteran's 20 percent 
evaluation be reduced to 10 percent, and in November 1990, 
the rating was reduced to 10 percent, effective March 1, 
1991.  The service connected residuals of the donor site of 
the right iliac remained noncompensably disabling, effective 
from August 7, 1987.

Medical reports dated in February 1991 from the Sisters of 
Providence show continued treatment for swelling of the left 
foot and several supporting statements dated from July 1992 
to March 1993 maintain that the veteran complained of severe 
back pain and while in service, he was placed on light duty 
after unloading life rafts and carrying a raft on his back 
down a gangway.  Also of record is the veteran's October 1993 
personal hearing transcript, where the veteran presented 
testimony asserting that entitlement to service connection 
for residuals of a lumbar spine was warranted and submitted 
additional statements stipulating that he injured his back in 
service and low back pain while working as a seaman after 
service.

Also of record are the following: VA outpatient treatment 
reports dated from October 1985 to July 1993 noting continued 
treatment for low back pain and residuals of the left 
foot/ankle disability; a December 1993 letter from J.J., 
which notes that the veteran had sustained a frostbite injury 
secondary to immersion of the lower extremities into cold 
water for a prolonged period and that his symptoms included 
hyperhidrosis, paresthesia, and aching discomfort of the 
toes; an April 1992 statement from W.J.W., M.D., in which he 
states that the veteran had a significant wet cold immersion 
injury of the feet and that the effects of the immersion 
injury were usually long-lasting and caused pain, swelling, 
numbness and tingling intermittently.  W.J.W. also stated 
that the veteran should not return to work in a damp, wet, 
cold, or freezing environment and that immersion injuries 
(often found in fishermen who survive the exposure of wet 
cold in the Bering Sea or North Pacific Ocean) affected the 
nerve and vascular supply of the extremities.  The physician 
also stated that the veteran had severe degenerative disc 
disease of the lumbar spine which may present problems of the 
lower extremities to nerve root compression of the area of 
L4, L5, and S1.  The veteran, however, with reasonable care, 
as with any patient with mechanical or arthritic back 
problems, could continue working especially if he maintained 
good health, lost weight, performed flexion exercises, and 
used care in lifting weights.  Osteoarthritic spines were not 
unusual findings in long time working fishermen and the 
veteran could possibly work as a fisherman providing his feet 
remained warm, dry and he avoided a wet cold environment.  

In October 1993, the veteran, through his representative, 
indicated that he should be considered for pension benefits.  
It is also noted that in April 1994, the hearing officer 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for a lower back 
disorder.

Thereafter, VA outpatient treatment reports dated from August 
1992 to October 1994 show continued treatment for ankle and 
lower back injuries and a VA examination was conducted in 
October 1994.  

The October 1994 VA examination report shows at that time, 
the veteran was an unemployed fisherman.  Examination at that 
time revealed a partial fusion of the left ankle with range 
of motion from the neutral to plantar flexion to 30 degrees.  
The veteran had no lateral or medial deviation of the ankle 
and the position was fixed.  Although crepitus of the ankle 
was not detected, tenderness above the medial malleolus and 
somewhat anterior to the ankle was present.  As compared to 
the right, the left joint was deformed and widened.  The scar 
of the lateral aspect of the left ankle was without clinical 
significance.    

In December 1994, G.C.H., M.D., wrote that the veteran had 
sustained a left ankle injury and lower back injury while in 
service and that in the last year he had attempted to return 
to fishing.  The physician stated that the veteran had signed 
on with a crabbing boat only to realize that he could not 
handle the heavy work load; consequently, he was transferred 
to another boat where he was only able to stand watch and 
managed to stay aboard for 36-days.  Thereafter, the veteran 
returned home and attempted to work a brief stint as an 
oyster shucker.  He however could not stand for a prolonged 
length of time due to pain of the lower legs and left ankle.  
The veteran also tried to work as a logger, but was 
unsuccessful in that field as well.  G.C.H. noted that the 
only recent work that the veteran was capable of performing 
was pouring concrete for a friend and that lasted one-day.  
G.C.H. then stated that it was rather obvious that the 
veteran was permanently disabled and that at least a couple 
of his longstanding problems stemmed from service.

Social Security Administration (SSA) reports dated from 1991 
to 1992 were also received.  Included within the reports are 
the following: a February 1991 statement from J.M.J., M.D., 
noting that the veteran's immersion and cold injuries 
accounted for his paresthesia; a March 1991 statement from 
G.C.H., M.D., stating that the veteran was not fit to return 
to work because of an anxiety disorder; medical reports dated 
in April 1991 from E.D.G. showing that the veteran 
participated in physical therapy; an April 1991 statement 
from J.J. showing that the veteran received treatment for a 
cold injuries of the foot; and medical reports and statements 
dated from June to July 1991 from D.M.D., M.D., in part, 
showing that the veteran gave a history of being on a king 
crab fishing boat in Alaska the year before when the boat 
capsized and the veteran was submerged in very cold water for 
at least one hour.  As a result of the foregoing, the veteran 
sustained a classic immersion frostbite type injury to the 
lower extremities, primarily involving the feet, and 
experienced manifestations such as hyperhidrosis, numbness, 
and an aching discomfort.  

A July 1991 pain clinic report from W.L.C., M.D., showing 
that the veteran underwent a bilateral lumbar sympathetic 
block; an October 1991 transcript of the veteran's deposition 
testimony associated with the November 1990 boat-sinking 
incident; a December 1991 statement from D.M.D., M.D., noting 
that the veteran would be unable to ever return to his 
occupation as a fisherman; a February 1992 statement from 
W.J.M., showing that the veteran had foot and back injuries; 
a February 1992 statement from J.M.J., M.D., noting that the 
veteran's laboratory studies indicated evidence of focal 
peripheral nerve pathology as secondary to his emergent 
injury and that he had underlying disc disease of the lumbar 
spine which was not related to his present sensory deficit of 
his legs; a February 1992 statement from the Rehabilitation 
Medicine Associates, P.C., showing that the veteran had 
evidence of focal peripheral nerve pathology, which was 
secondary to his immergent injury along with underlying 
degenerative disc disease of the lumbar spine; an April 1992 
statement, in which A.J.C., M.Ed., stated that the undisputed 
medical testimony showed that the veteran suffered from 
permanent neurological damage to the feet and lower legs as a 
result of prolonged exposure to freezing water and that the 
crippling (immersion) injury prevented the veteran from 
returning to work as a fisherman as well as most other 
occupations; and various other medical reports and additional 
statements from J.J. dated in July 1993. 

In January 1995, the RO granted entitlement to nonservice-
connected pension benefits, effective from October 19, 1993, 
and increased the 10 percent evaluation for post-operative 
residuals of a fractured left os calcis to 20 percent, 
effective from October 19, 1993.  

Subsequent to January 1995, the RO received several December 
1994 supporting statements asserting that the veteran was 
unemployable.  In an undated statement, D.G. stated that in 
1994 the veteran attempted to work for him, but he was 
physically unable to perform his job duties; in a December 
1994 statement, an employee from East Point Seafood Company 
stated that the veteran was hired to open oysters but he 
never appeared to work and in an attached statement, the 
veteran explained that he could not perform the work so he 
did not appear; in a December 1994 statement, F.L. stated 
that the veteran worked for him less than one day in 
September 1994 and at that time, it was obvious that the 
veteran was physically unable to accomplish what he was hired 
to do; in a separate December 1994 statement, D.E.M. stated 
that the veteran was not able to perform work as a logger; 
and in another December 1994 statement, T.R.N. stated that he 
had worked with the veteran over a number of years and he 
noticed the veteran's physical limitations.  

A December 1994 Report of Contact showing that the veteran 
was in an acute state of anxiety as a result of being 
involved in two ship wrecks and the inability to find work; 
VA treatment reports dated from March to May 1995 showing 
that the veteran underwent a debridement of left talar dome 
and hardware removal of the left calcaneus and thereafter 
continued to receive treatment; an April 1995 statement and 
Reports of Contacts dated from April 1995 to May 1995 showing 
that the veteran had surgery in March 1995 and that he 
requested entitlement to a temporary total rating of 100 
percent; and a May 1995 prescription form showing that the 
veteran underwent surgery in March 1995 and that it was 
requested that his disability be extended for an additional 6 
weeks, are also of record.  

In June 1995, the RO rated the left foot/ankle disability at 
20 percent, effective October 19, 1993, to 100 percent 
effective March 28, 1995, and to 20 percent, effective July 
1, 1995.  

The evidence thereafter consists of a June 1995 statement in 
which P.B. states that he would like the veteran's benefits 
to be extended for another four weeks, as the veteran now 
participated in physical therapy and a March 1995 medical 
statement from F.A.H., which was received in July 1995, 
showing impressions of chronic back pain, probable discogenic 
disease of the lumbar spine leading to right leg pain and 
peripheral neuropathy; history of emergent syndrome with 
frostbite affecting the feet and probably has residual 
peripheral neuropathy from frostbite and damage to the 
sympathetic nervous system; and degenerative arthritis of the 
left ankle with osteochondritis desecans; and 
hyperventilation syndrome.  In the statement, F.A.H. agreed 
that the veteran was not able to work in a useful capacity 
mainly because of his chronic pain syndrome.  The physician 
noted that the veteran did not qualify for SSA disability on 
a permanent basis and that he was on disability from VA for 
non-service-related and service-related injuries.  
Nevertheless, since October 1993, the veteran had not been 
able to work, mainly due to his back and leg pain.  The 
veteran's primary problems stemmed from back pain that he 
sustained from an in-service incident as pain radiated to his 
right leg and caused numbness.  The veteran's disability also 
included an immergent syndrome which was incurred when the 
veteran was immersed in cold water after his boat capsized in 
1990.  

At VA examination in July 1995, objective evaluation revealed 
obvious change of the ankle, in that it had widened and a 
healing scar of the lateral malleolus region.  The 
circumference about the malleoli was 32-centimeters on the 
left, as compared to 28-centimeters of the right, and range 
of motion of the left ankle showed no eversion or inversion.  
The ankle was fused.  Plantar flexion ranged from 5 degrees 
to 20 degrees and there was no dorsiflexion.  The veteran's 
dorsiflexion did not reach zero, it was - 5 and manipulation 
of the ankle caused distress.  The veteran walked with a limp 
and experienced pain when walking.  He veteran also 
complained of low back pain and was unable to put on a sock 
or shoe of the left foot without assistance.  Remarkable loss 
of function of the left ankle was noted.

In an August 28, 1995 statement, S.K.S., D.P.M., of Federal 
Way Foot and Ankle Clinic, stated that even after surgery 
several months ago, the veteran experienced left ankle pain 
and stiffness.  The veteran has had several prior surgeries 
and with regard to the left foot and ankle, he was 
permanently disabled.

In September 1995, the veteran again requested an extension 
of Paragraph 30 benefits, but in March 1996, the RO denied 
entitlement to an extension of a total evaluation based on 
service-connected disability and confirmed and continued the 
assigned 20 percent evaluation for service-connected the left 
ankle disability.

Thereafter, the veteran submitted additional medical reports 
dated from February 1987 to September 1995 showing continued 
treatment for pain of the left ankle and back; a copy of the 
June 1995 statement from E.D.G., showing that the veteran 
participated in physical therapy; and a February 1996 
addendum to S.K.S.'s August 1995 statement, in which P.B., 
M.D., wrote that as a result of continuous ankle pain, the 
veteran had not been able to work in his usual occupation 
since March 28, 1995.  Medical reports from Puget Sound 
Hospital dated in January 1996, demonstrating that the 
veteran underwent an ankle fusion of the left and that a 
diagnosis of tenosynovitis, post-traumatic arthritis of the 
left ankle had been made and a January 199[6] statement, in 
which S.R.F., D.P.M., wrote that the veteran was totally 
incapacitated, as he had undergone an ankle fusion on January 
25th and would be non-weight bearing for 8 to 10 weeks, are 
also of record.  

In February 1996, the veteran's representative wrote that the 
additional evidence submitted pertained to the veteran's 
Paragraph 30 claim for surgery performed on January 25, 1996.  
In a letter dated on April 3, 1996 letter, the veteran 
indicated that he wanted to pursue a claim for a total 
evaluation due to surgery on the service-connected disability 
and entitlement to an increased evaluation.  The veteran 
added that he had not been able to work since March 28, 1995 
and loss of function was noted on VA examination July 1995.  

In April 1996, for the left ankle disability, the RO assigned 
a 20 percent evaluation effective from July 1, 1995; a 100 
percent evaluation, effective from January 25, 1996; and a 
30 percent evaluation, effective from May 1, 1996.  

In May 1996, the veteran's representative wrote that the 
veteran would not be able to work for an additional 6 months.  
A May 1996 memo from S.R.F., D.P.M., was attached.  In the 
memo, the doctor stated that the veteran underwent ankle 
arthrodesis in January 1996 and that he would not be able to 
work for six months.  The aforementioned was repeated in an 
undated statement.  

In July 1996, the temporary assigned 100 percent evaluation 
was extended through July 1, 1996.  Nonetheless, in July 
1996, the veteran's representative again requested an 
extension for Paragraph 30 benefits and in support of the 
claim submitted additional clinical entries from S.R.F., 
D.P.M.  

In August 1996, entitlement to a temporary and total rating 
pursuant to Paragraph 30 benefits was granted effective from 
January 25, 1996 to November 1, 1996.  

In September 1996, S.R.F., added that although the veteran 
had been recovering nicely, albeit slowly, he remained on 
crutches and needed to do so for an additional 3 to 5 months.  
The veteran was unable to work in any occupation except for a 
total sedentary position and physical therapy was again 
recommended.  Clinical entries dated from February 1996 to 
August 1996 were attached.

In September and October 1996 letters, the veteran again 
requested an extension of Paragraph 30 benefits, and by a 
November 1996 letter, the veteran indicated that he wanted to 
pursue the claim for entitlement to service connection for a 
back disorder due to the service-connected ankle disability.  

On VA examination in December 1996, the examiner recalled the 
veteran's medical history and stated that the veteran's daily 
pattern required the use of crutches to relieve the weight-
bearing of the foot.  Although the veteran walked without 
crutches, he could not walk in excess of two hours before 
experiencing severe pain and swelling.  Clinical findings 
showed that the veteran could weight bear on the ankle 
although it was painful and eversion of the foot measured 21 
degrees in its resting attitude, but most of the weight was 
borne medially over the arch.  Range of motion of the ankle 
was between 15 and 25 degrees but the veteran could not flex 
beyond 15 degrees and plantar flexion was not beyond 25 
degrees.  The veteran also could not attain zero degrees on 
dorsiflexion, as +15 was as close as he could get and +25 was 
as far as he could plantar flex.  There was swelling around 
the ankle primarily at the calcaneus and talus junction and 
his ambulatory gait was quite slow using crutches.  The 
assessment was status post fusion of the talocalcaneal joint 
of the left ankle with persistent swelling and eversion with 
loss of any usable range of motion relative to dorsiflexion 
and plantar flexion.  In the discussion section, the examiner 
noted that the veteran was crutch dependent, although he 
could walk and bear weight on the ankle for at least a couple 
of hours.

In January 1997, the RO received a November 1996 statement 
from F.A.H., M.D.  On the report, the doctor stated that the 
veteran had received treatment for low back pain with 
radiation and as a result of his left ankle, he was unable to 
walk without crutches.  The doctor noted that examination of 
the lumbar spine showed flexion to 80 degrees with extension 
limited to 15 degrees and lateral flexion to 15 degrees.  
Local tenderness was not present.  Additionally, examination 
revealed significant listing of the back towards the left and 
that the veteran was not able to stand with a straight left 
leg although hip and knee joints were normal.  Objective 
findings also showed a deformed left ankle joint with 
effusion.  Neurological examination was remarkable for 
paresthesia affecting the lower limbs bilaterally.  X-ray 
shows degenerative L4-S1 discs.  The impression was status 
post fusion of the left ankle with a poor result and lumbar 
pain most likely due to abnormal posture from his ankle 
injury.  The veteran probably had degenerative arthritis of 
the facet joint and bad posture and gait that had been 
present since 1960.  In an August 1996 addendum, the examiner 
wrote that the veteran's present back disability was due to 
and most likely attributable to his ankle fracture and 
abnormal gait.

In a letter dated in January 1997, S.R.F. restated that the 
veteran underwent an ankle fusion approximately one year 
before and the postoperative course had been prolonged.  
Unfortunately, the veteran continued to have significant 
discomfort which necessitated the use of crutches.  S.R.F. 
then noted that as a result of the veteran's continued 
complaints of pain and signs of swelling and deformity, a 
computed tomography scan, revealing signs very consistent 
with a probable nonunion, was accomplished.  Although 
conservative care with cast immobilization and continued use 
of crutches was recommended, it was more than likely that the 
veteran would need to undergo revision arthrodesis to 
permanently deal with his residual discomfort and an 
additional period of rehabilitation of at least six to eight 
months was required.

In a February 1997 medical opinion, J.W., in part, 
acknowledged that the veteran had a left ankle disability 
which was productive of decreased range of motion, pain, and 
laxity.  The veteran also had evidence of chronic low back 
pain over several years and a June 1986 report of an x-ray 
study revealed degenerative joint disease and degenerative 
disc disease very likely involving the L5-S1, which 
represented primary disease of the L-5 spine and discs prior 
to 1986.  J.W. then stated that since 1986, the veteran had 
exhibited increased dysfunction of the left ankle which would 
aggravate the back pain to a mild degree in 1986 and 1987 and 
to a moderate degree to severe degree by 1993, when he was 
noted to wear a brace, have wasting of the left calf, weak 
left dorsiflexion, and a significant limp to a severe degree 
in 1995.

Based on the foregoing evidence, in February 1997, the RO 
granted entitlement to service connection for degenerative 
joint disease and degenerative disc disease of the lumbar 
spine, L5-S1, and assigned a 20 percent rating, effective 
from July 30, 1992.  The RO also rated the left ankle 
disability as 10 percent disabling, effective from March 1, 
1991; 20 percent disabling, effective from October 19, 1993; 
100 percent disabling, effective from March 28, 1995 
(38 C.F.R. § 4.30); 20 percent disabling, effective from July 
1, 1995; 100 percent disabling effective from January 25, 
1996 (38 C.F.R. § 4.30); and 40 percent disabling effective 
from February 1, 1997.  

On March 10, 1997, the veteran submitted a formal application 
for entitlement to a total rating based on service-connected 
disabilities.  As a result of the foregoing, the RO referred 
the veteran's claim to the Director of Compensation and 
Pension Services for extra-schedular consideration of 
entitlement to a total rating by reason of unemployability 
under 38 C.F.R. § 3.321(b)(1).  In the request, the RO 
briefly recalled the evidence of record.  

In July 1997, the Director reiterated that review of the 
medical records indicated that the veteran underwent a fusion 
of the left ankle for service-connected strain in January 
1996 followed by slow healing and possible non-union and that 
VA examination in December 1996 noted that the veteran still 
used crutches because he experienced severe pain and swelling 
with walking.  Limitation of motion, pain, and swelling of 
the left ankle were also demonstrated.  The Director also 
noted that the veteran had moderate arthritis of the lumbar 
spine assessed to be secondary to service-connected status 
post left ankle fusion.  Thereafter, the Director found that 
entitlement to a total disability evaluation for the left 
ankle under 38 C.F.R. § 3.321(b)(1) was warranted, effective 
from March 10, 1997, the date of the claim. 

In July 1997, the RO effectuated the foregoing determination.  
That same month, the veteran disagreed with the effective 
date for the awarding of the total disability rating.  In 
August 1997, the RO granted entitlement to an earlier 
effective date of February 1, 1997 and issued to the veteran 
a statement of the case.  The veteran perfected an appeal 
therefrom.

Pertinent Law and Regulations

The veteran asserts that entitlement to an earlier effective 
date to 1992 is warranted because he has been a disabled 
state since that time.  A total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: Provided, that if there is only one 
such disability, this disability shall be ratable as 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).

The VA will also grant a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the veteran is precluded from obtaining or maintaining 
any gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).

Regarding effective dates, as a general rule, Title 38 of the 
United States Code provides that, unless specifically 
provided otherwise, the effective date of a claim for 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  
However, Title 38 of the United States Code also provides 
that the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. § 
5110(b)(2).

The applicable regulations provide that except as provided in 
paragraph (o)(2) of this section and § 3.401(b), the proper 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  It also provides that for disability 
compensation, the proper effective date is the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  38 
C.F.R. § 3.400(o)(2).

Pursuant to 38 U.S.C.A. § 5101(a) (West 1991), a specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  See 
also 38 C.F.R. § 3.151(a) (1998).  A claim/application means 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a claimant may be considered an informal claim.  
38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if 
a formal claim has not been filed, an application form will 
be forwarded to the claimant for execution.  If received 
within 1 year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  Id.  

Analysis

In this case, the Board finds that entitlement to an earlier 
effective date to August 28, 1995--the earliest date of which 
is it factually ascertainable that entitlement to a total 
rating based on individual unemployability due to service-
connected disability arose and the earliest date which is 
allowable by law--is warranted.  At the outset, the Board 
initially acknowledges that the record shows that the veteran 
filed a formal claim for a total rating based on individual 
unemployability on March 10, 1997.  Nevertheless, the record 
shows that prior to March 1997, on April 3, 1996, the veteran 
filed an informal claim for individual unemployability.  In 
the April 3, 1996 letter, the veteran, through his 
representative, stated that he had submitted medical records 
in support of his claim for a total evaluation due to surgery 
of the service-connected disability and an increased 
evaluation of the disability.  The veteran added that he was 
permanently disabled and had been unable to work since March 
28, 1995.  After reviewing the April 3, 1996 letter and the 
statements contained within, the Board finds that such letter 
should have been construed as an informal claim of 
entitlement to a total rating based on individual 
unemployability.  38 C.F.R. §§ 3.1(p), 3.151, 3.155. 

Because the April 3, 1996 is considered the veteran's 
informal claim for individual unemployability due to service-
connected disability and VA law and regulation provides that 
for disability compensation, the proper effective date is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within 1-year from such date otherwise, it is the date of 
receipt of claim, 38 C.F.R. § 3.400(o)(2), the Board must now 
determine the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim was received within the allotted one-year period.

The medical evidence shows that entitlement to a total rating 
based on individual unemployability due to service-connected 
arose on August 28, 1995.  As discussed above on August 28, 
1995, S.K.S. stated that the veteran had continued pain and 
stiffness of the left ankle and that he had undergone several 
prior surgeries.  S.K.S. then stated with regard to the 
veteran's left foot and ankle he is permanently disabled.  In 
addition to the foregoing, in February 1996, P.B. added the 
veteran as a result of his continuous ankle pain is unable to 
work at his usual occupation since March 28, 1995.  
Thereafter, in May 1996, S.R.F. stated that the veteran would 
not be able to work for six months and would require a crutch 
during that time to keep weight off the left foot and in 
September 1996, he added although the veteran had been 
recovering nicely, he remained on crutches and needed to do 
so for an additional 3 to 5 months.  The veteran was unable 
to work in any occupation, except for a total sedentary 
position.  Additionally, objective evaluation in December 
1996 revealed severe impairment of the left ankle and 
clinical reports and statements received thereafter 
substantiate that the veteran's service-connected 
disabilities rendered him unemployable.  For instance, in 
February 1997 J.W. acknowledged that the veteran had had 
severe impairment of the ankle in 1995, as well as impairment 
of the lumbar spine. 

In this case, the Board is cognizant of the veteran's 
assertions that entitlement to a total rating prior to 1992 
is warranted.  Nonetheless, the evidence establishes that 
entitlement to a total rating prior to August 28, 1995 is not 
warranted.  Regarding the December 1994 statement by G.C.H., 
which indicates that the veteran was unemployable as a result 
of injuries that included his service-connected disabilities, 
the Board notes that the evidence prior to 1994 clearly shows 
that the veteran's unemployability was due to his nonservice-
connected disabilities, particularly the cold injuries of the 
feet and anxiety disorder.  This is substantiated by numerous 
Social Security reports and VA and non-VA treatment reports 
dated prior to and in 1994.  Thus, entitlement to an 
effective date prior to 1994 is not warranted.

The Board is also cognizant of the March 1995 statement from 
F.A.H. indicating that the veteran was unemployable due to 
chronic pain syndrome resulting from the service-connected 
back and ankle disability, as well as the February 1996 from 
P.B. indicating that the veteran had been unable to work 
since March 28, 1995.  Additionally, the Board is cognizant 
of the fact that prior to 1995, entitlement to a total rating 
for pension purposes was in effect and law and regulation 
hold that although the veteran had not filed the specific 
form asking for individual unemployability, an informal claim 
may be raised where the veteran has continually stated that 
he was unable to work due to his service-connected 
disability.  See e.g., Norris v. West, 12 Vet. App. 413, 421 
(1999); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); 
Collier v. Derwinski, 2 Vet. App. 247, 251 (1992); 
38 C.F.R. §§ 3.1(p), 3.155(c).  Nevertheless, in this case 
and in spite of the foregoing, the Board finds that 
entitlement to an effective date earlier than August 28, 1995 
is not warranted.  

At the outset, it is noted that prior to April 3, 1996, the 
evidence fails to show that the veteran filed a claim for a 
total rating based on individual unemployability due to 
service connected disability, explicitly or implicitly.  As 
indicated above, the Board acknowledges that in Norris and 
Collier, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as the Court) held although 
the veteran had not filed the specific form asking for 
individual unemployability, an informal claim may be raised 
where the veteran has continually stated that he was unable 
to work due to his service-connected disability.  Id.  This 
case, however, is distinguishable from those Court cases.  
Norris and Collier, all supra.  In those cases, the records, 
respectively, were replete with evidence showing that the 
veteran's schedular rating percentages met the minimum 
criteria proscribed in the total rating regulation.  See 
38 C.F.R. § 4.16(a).  In Norris and Collier, the veterans 
were each rated at 70 percent for a mental disorder.  Norris 
and Collier, both supra.  Additionally, although in Servello, 
the veteran did not met the minimum schedular criteria, in 
that case, the veteran had a combined service-connected 
disability rating of 60 percent and a VA psychiatrist 
expressly stated that the veteran's service-connected PTSD 
resulted in profound interference with his social and 
economic adjustment.  Servello, 3 Vet. App. 199; 
38 C.F.R. § 4.16(a).  In this case, although the record shows 
that prior to August 28, 1995 entitlement to a total rating 
for pension purposes was in effect, on numerous occasions 
thereafter the veteran sought entitlement to increased 
ratings and a temporary total rating for convalescence 
periods due to his service-connected ankle disability, and 
that in March 1995 statement, F.A.H. stated that the veteran 
was unemployable, the veteran's schedular rating percentage 
failed to meet the minimum criteria for a total rating by 
regulation.  38 C.F.R. § 4.16(a).  Prior to August 28, 1995, 
the veteran's service-connected left ankle disability was 
rated as 20 percent disabling, the lumbar spine disability 
was rated as 20 percent disabling, and his residuals of a 
donor site scar of the right iliac was rated as zero percent 
disabling.  Thus, VA was not required to consider a claim for 
a total rating based on individual unemployability and the 
evidence of record did not reasonably raise a claim for 
entitlement to a total rating based on individual 
unemployability prior to April 3, 1996.  Norris, 
12 Vet. App. 421 (citation omitted) (The Court held "when an 
RO is considering a rating increase claim from a claimant 
whose schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, . . . evaluation of that rating increase must also 
include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability) (emphasis 
added).  

Because the record shows that the veteran submitted an 
informal claim for entitlement to a total rating for 
individual unemployability based on service-connected 
disability on April 3, 1996, and it is factually 
ascertainable that an increase in disability to warrant a 
total rating had occurred on August 28, 1995, within a year 
from such date, entitlement to an effective date of 
August 28, 1995 and no earlier is warranted.  
38 C.F.R. §§3.1(p), 3.155(a), 3.157(b)(1); 3.400(o).  After 
carefully reviewing and weighing all the evidence or record 
(not just evidence not previously considered), Hazan v. 
Gober, 10 Vet. App. at 511, 521 (1997); see also Swanson v. 
West, No. 95-1082 (U.S. Vet. App. June 23, 1999), the Board 
finds that entitlement to an earlier effective date to 
August 28, 1995 and no earlier is warranted.  Id.


ORDER

Entitlement to an effective date to August 28, 1995 for the 
granting of a total rating due to individual unemployability 
based on service-connected disability is granted, subject to 
the regulations pertinent to the disbursement of monetary 
funds.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

